Title: From Thomas Jefferson to the Tennessee General Assembly, 24 December 1803
From: Jefferson, Thomas
To: Tennessee General Assembly, the


               
                   To the Legislature of the state of Tenissee.
               
               Admist the anxieties which are felt for the favorable issue of measures adopted for promoting the public good, it is a consolation to meet the approbation of those on whose behalf they are instituted. I shall certainly endeavor to merit a continuance of the good opinion which the legislature of Tennessee have been pleased to express, in their address of the 8th of November, by a zealous attention to the interests of my constituents: and shall count on a candid indulgence whenever untoward events may happen to disappoint well founded expectations. 
               In availing our Western brethren of those circumstances which occur for promoting their interests, we only perform that duty which we owe to every portion of the Union, under occurrences equally favorable. and, impressed with the inconveniencies to which the citizens of Tenissee are subjected by a want of contiguity in the portions composing their state, I shall be ready to do for their relief, whatever the General legislature may authorise, & justice to our neighbors permit. 
               The acquisition of Louisiana, altho’ more immediately beneficial to the Western states, by securing for their produce a certain market, not subject to interruption by officers over whom we have no controul, yet is also deeply interesting to the Maritime portion of our country, inasmuch as by giving the exclusive navigation of the Missisipi, it avoids the burthens & sufferings of a war, which conflicting interests on that river would inevitably have produced, at no distant period. it opens too a fertile region for the future establishment of their descendants in the progress of that multiplication so rapidly taking place in all parts. 
               I have seen with great satisfaction the promptitude with which the first portions of your militia repaired to the standard of their country. it was deemed best to provide a force equal to any event which might arise out of the transaction, & especially to the preservation of order, among our newly associated brethren in the first moments of their transition from one authority to another.
               I tender to the legislature of Tenissee assurances of my high respect & consideration. 
               Th: JeffersonDecember 24. 1803.
            